Case: 20-50879     Document: 00516177431         Page: 1     Date Filed: 01/24/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 24, 2022
                                  No. 20-50879                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeremy Smith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-73-1


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Jeremy Smith pleaded guilty to possessing with intent to distribute 50
   grams or more of actual methamphetamine and was sentenced to a guidelines
   term of 264 months in prison with five years of supervised release. On
   appeal, Smith contends that there is no reliable evidence he made a post-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50879       Document: 00516177431           Page: 2     Date Filed: 01/24/2022




                                      No. 20-50879


   arrest admission described in the presentence report (PSR) and that the
   district court accordingly erred in using that admission to calculate the
   amount of methamphetamine attributable to him for sentencing purposes.
          The sentence of a defendant convicted of a drug-trafficking offense is
   based on the quantity of drugs involved in the offense, and the district court
   can determine this quantity by extrapolating “from any information that has
   sufficient indicia of reliability to support its probable accuracy[.]” United
   States v. Dinh, 920 F.3d 307, 313 (5th Cir. 2019); see United States v. Rhine,
   583 F.3d 878, 885 (5th Cir. 2009). Whether information bears sufficient
   indicia of reliability for use in sentencing is a factual finding reviewed for clear
   error, as are findings of attributable drug quantity. See United States v.
   Ortega-Calderon, 814 F.3d 757, 760 (5th Cir. 2016); Dinh, 920 F.3d at 310.
          The standard for reliability at sentencing is “not intended to be
   onerous. ‘Even uncorroborated hearsay evidence,’ . . . ‘may be sufficiently
   reliable.’” United States v. Malone, 828 F.3d 331, 337 (5th Cir. 2016) (quoting
   United States v. Gaytan, 74 F.3d 545, 558 (5th Cir. 1996)). We have thus held
   that it is not clear error “for a district court to rely on a PSR’s account of a
   defendant’s post-arrest, Mirandized admission of relevant conduct where
   the defendant has objected to the reliability of his own statement but has
   failed to introduce evidence to rebut it.” United States v. Barfield, 941 F.3d
   757, 763 (5th Cir. 2019), cert. denied, --- U.S. ----, 140 S. Ct. 1282 (2020). In
   this case, the district court had not only the PSR’s account to rely on but also
   a recording of Smith’s post-arrest interview, which the court found
   consistent with the PSR; moreover, Smith acknowledged having made the
   relevant admission.      This was more than sufficient.          Although Smith
   maintains that his statements on the recording are inaudible at key points, his
   interpretation of relevant evidence is not controlling. Cf. Barfield, 941 F.3d
   at 766 (noting district court could choose to credit PSR’s construction of
   evidence over defendant’s representations).



                                            2
Case: 20-50879     Document: 00516177431          Page: 3   Date Filed: 01/24/2022




                                   No. 20-50879


         We conclude that the district court did not clearly err in relying on
   Smith’s post-arrest admissions to calculate the drug quantity attributable to
   him. See Dinh, 920 F.3d at 310. Accordingly, the judgment of the district
   court is AFFIRMED.




                                        3